340 F.2d 709
Harold F. COCHRANv.BALTIMORE & OHIO RAILROAD COMPANY, Appellant.
No. 14937.
United States Court of Appeals Third Circuit.
Argued January 7, 1965.
Decided January 28, 1965.

E. V. Buckley, Mercer & Buckley, Pittsburgh, Pa., for appellant.
Thomas Park Shearer, Brandon, Shearer & Flaherty, Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and KALODNER and SMITH, Circuit Judges.
PER CURIAM.


1
There is sufficient evidence in the case at bar to justify the conclusion that the negligence of the defendant played a part in causing the plaintiff's injury. The defendant-appellant argues in this court for the first time that a new trial should be granted because the verdict was against the weight of the medical evidence. Since this issue was not raised in the court below, we shall not consider it here. United States v. Ivy Hall Apartments, Inc., 310 F.2d 5, 10 (3 Cir. 1962). The judgment will be affirmed.